The Chancellor.
By the final decree in this cause, made on the 13th of March, 1873, it was decreed that the complainant' is entitled to have a suitable support and maintenance paid and provided by the defendant, her husband, for her, commencing on the 27th day of June, 1864, and that the defendant give reasonable security for such maintenance. By the decree, a reference to a master was ordered, to ascertain and report the amount of the defendant’s estate, and his income from that and all other sources. The report has been filed, and the matter now *434comes before me, on the equity reserved, to fix the amount of the alimony. It appears from the report that the value of the defendant's whole estate is $66,396 ; that the value of his real estate is $34,.000, and the value of his personal estate is $32,396; that his average annual income from both, and from all other sources, for the ten years preceding May 1st, 1875, was $5818.10, and that his income from that date to the date of the report, October 1st, 1875, showed an income for the year ending May 1st, 1876, of $6474.36. By an order of this court, made on the 10th of September, 1866, the defendant was ordered to pay alimony, pendente lite, at the rate of $12 a week, and by another order, made May 22d, 1871, the temporary alimony was increased to $15 a week. The. question now is as to the amount to be awarded for permanent alimony. Under the circumstances of the case, taking into consideration the situation and station in life of the parties, and the amount of the defendant's property and income, I am of opinion that the sum of $1000 a year will be a proper provision for the support and maintenance of the complainant. This sum will provide for her a support and maintenance equal, in all respects, to that which, taking into consideration the amount of his income, she had a right to expect at-.the hands of her husband had she continued to live with him. Her counsel will be allowed an additional and final counsel fee of $300 for services in this court and the Court of Appeals; and to the master, for whose services in the reference the statutory fees are by no means a fair compensation, an additional allowance of $35 will be made.